     Case 3:19-md-02913-WHO Document 64-1 Filed 10/16/19 Page 1 of 3



 1   LEVIN SEDRAN & BERMAN LLP
     Michael M. Weinkowitz, Esquire
 2   510 Walnut Street, Suite 500
 3   Philadelphia, Pennsylvania 19106-3697
     Telephone: 215-592-1500
 4   Facsimile: 215-592-4663
     E-mail: MWeinkowitz@lfsblaw.com
 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF CALIFORNIA
 9

10   IN RE: JUUL LABS., MARKETING,
     SALES AND PRACTICE AND                   CASE NO. 19-MD-02913-WHO
11   PRODUCTS LIABILITY LITIGATION

12
     This Document Relates: ALL ACTIONS
13

14
                                         EXHIBIT “1”
15
                  CURRICULUM VITAE OF MICHAEL M. WEINKOWITZ AND
16                         LEVIN, SEDRAN & BERMAN, LLP

17

18

19

20                                              Respectfully submitted,
     Dated: October 16, 2019
21
                                                /s/ Michael M. Weinkowitz
22                                              Michael M. Weinkowitz, Esquire
                                                LEVIN SEDRAN & BERMAN LLP
23                                              510 Walnut Street, Ste. 500
                                                Philadelphia, PA 19106
24                                              (215) 592-1500 (phone)
                                                (215) 592-4663 (fax)
25

26
27

28                                                               CASE NO. 19-MD-02913-WHO
     EXHIBIT “1”: CURRICULUM VITAE OF MICHAEL M. WEINKOWITZ AND LEVIN, SEDRAN &
     BERMAN, LLP
      Case 3:19-md-02913-WHO Document 64-1 Filed 10/16/19 Page 2 of 3

 1
                                         MICHAEL M. WEINKOWITZ
 2                                     LEVIN SEDRAN & BERMAN, LLP
                                          510 Walnut Street, Suite 500
 3                                          Philadelphia, PA 19106
                                                (215) 592-1500
 4                                         MWeinkowitz@lfsblaw.com
                                             https://lfsblaw.com/
 5

 6   I.       RELEVANT PROFESSIONAL EXPERIENCE OF MICHAEL M. WEINKOWITZ
          •   In re Xarelto Prod. Liab Litig., MDL 2592 (E.D. La.) (Judge Eldon E. Fallon)-
 7            Appointed to serve as state-federal liaison counsel. Served on the Discovery Committee
 8            and the federal/state Bellwether trial teams that tried six bellwether cases in the MDL and
              state court. Currently serving as Plaintiffs’ Liaison counsel in the consolidated mass tort
 9            litigation in Pennsylvania, In re Xarelto Prod. Liab. Litig., Jan. Term 2015, No. 2349
              (First Judicial District of Pennsylvania) (Judge Arnold L. New). Responsibilities in state
10            court included all the duties of a lead counsel, including trial and global settlement
              negotiations and implementation, and facilitating state-federal coordination. Member of
11
              the Settlement Committee that negotiated and implemented a global settlement. This case
12            is presently proceeding through the settlement.
          •   In re Tylenol Marketing, Sales Practices and Prod. Liab. Litig., MDL 2436 (E.D. Pa.)
13
              (Judge Lawrence F. Stengel)- Served as Liaison Counsel and Chair of the both the
14            Discovery and Law and Briefing Committees. Member of the Settlement Team that
              negotiated the global settlement that was reached. This case is settled.
15
          •   In re YAZ Prod. Liab Litig, MDL 2100 (S.D. Ill.) (Judge David R. Herndon)- Member
16            of the Discovery Committee. Court appointed Plaintiffs’ Liaison Counsel in the
              consolidated mass tort action in Pennsylvania, In re Yaz/Yasmin/Ocella Prod. Liab. Litig,
17            Sept. Term 2009, No. 1307 (First Judicial District of Pennsylvania) (Judge Arnold L. New).
              Responsibilities in the state court litigation included all the duties of a lead counsel
18            including trial and global settlement negotiations and implementing and facilitating state-
              federal coordination. Member of the Settlement Committee that negotiated and
19
              implemented global settlements. This case is settled.
20        •   In re Pradaxa Prod. Liab. Litig, MDL 2384 (S.D. Ill.) (Judge David R. Herndon)-
              Member of the Court appointed Plaintiffs’ Steering Committee responsible for discovery
21
              and trial preparation. This case is settled.
22        •   In re Johnson and Johnson Talcum Powder Products Marketing, Sales Practices and
23            Prod. Liab. Litig. (MDL 2738) (D.N.J.) (Judge Freda Wolfson)– Member of the Law
              and Briefing Committee.
24        •   In re Fresenius Granuflo/Naturalyte Dialysate Prod. Liab. Litig. (MDL 2428) (D.
25            Mass) (Judge Douglas P. Woodlock)- Co-Chair of the Discovery Committee. Oversaw
              extensive written discovery and deposition program. This case is settled.
26        •   In re Vioxx Prod. Liab. Litig, MDL No. 1657 (E.D. La.) (Judge Eldon E. Fallon)-
27            Member of the Science Committee and the Joint Defense and Plaintiff Review Settlement
              Subcommittee. This case is settled.
28        •   In re Phenylpropanolamine (PPA) Prod. Liab. Litig, MDL 1407 (W.D. Wash.) (Judge
              Barbara J. Rothstein)- Member of the Discovery Committee. This case is settled.


                                                                             Case No., 19-MD-02913 (WHO)
     Case 3:19-md-02913-WHO Document 64-1 Filed 10/16/19 Page 3 of 3


     II.    LEVIN SEDRAN AND BERMAN, LLP
 1
             Levin Sedran & Berman, LLP (“LSB”) has a national reputation for superior client service
 2   and results representing clients in cases across the nation. Through almost 40 years our attorneys
     have gained national recognition for their experience and skill and are frequently called upon to
 3   lead some of the largest class actions, mass torts and antitrust cases in the nation. Our stock-and-
     trade is the litigation of technically complex cases, usually pending in an MDL or in a
 4   consolidated state-court litigation. We have been appointed lead counsel or to other leadership
 5   positions in hundreds of cases, including more than forty MDLs. LSB is presently serving or has
     served in several of the largest and technically complex class actions nationwide. We regularly
 6   appear in federal courts throughout the country including previously in Tobacco cases. Castano v.
     American Tobacco Co, CA. No. 94-1044 (E.D. La) (Plaintiff Legal Committee); Barnes v.
 7   American Tobacco Co., et al., 96-5903 (E.D. Pa.) (Plaintiff Co-Lead Counsel); In re Chinese-
     Manufactured Drywall Product Liab. Litig., MDL No. 2047 (E.D. La.) (Lead Counsel); In re
 8
     NFL Players’ Concussion Injury Litig., MDL No. 2323 (E.D. Pa.) (Plaintiffs Steering Committee
 9   and Subclass Counsel for Settlement); In re Oil Spill by the Oil Rig “Deepwater Horizon” in the
     Gulf of Mexico, on April 20, 2010, MDL No. 2179 (E.D. La.) (Special Counsel to the Plaintiffs’
10   Fee and Cost Committee); In re Air Cargo Shipping Servs. Antitrust Litig., MDL No. 1775 (E.D.
     N.Y.) (Co-Lead Counsel); In re Wells Fargo Insurance Marketing Sales Practices Litig., MDL
11   No. 2797 (C.D. Ca.) (Plaintiffs’ Executive Committee); In re Apple Inc. Device Performance
     Litig., MDL No. 2827 (N.D. Ca.) (Plaintiffs’ Executive Committee) and In re Intel Corp. CPU
12
     Marketing Sales Practices and Prod. Liab. Litig. MDL No. 2828 (C.D. Or.) (Plaintiffs’ Executive
13   Committee to represent the interests of governmental entities). Our firm’s philosophy from
     leading and prosecuting complex class actions for over three decades is to efficiently, vigorously
14   and zealously prosecute the action on behalf of our clients and the class.
15           LSB has pioneered the use of class actions and mass actions in the United States and its
     work has resulted in numerous record-breaking recoveries over the past four decades. See e.g., In
16   re Asbestos School Litig., No. 83-0263 (E.D. Pa.) (LSB as member of Executive Committee and
     Lead Trial Counsel obtained a certification of a nationwide class and settlement on behalf of
17   school districts); In re Three Mile Island Litig., Civil Action No. 79-0432 (M.D. Pa.) (LSB as a
     member of Executive Committee obtained a settlement including the establishment of a medical
18
     monitoring fund); In re Diet Drug Prod. Liab. Litig., MDL No. 1203 (E.D. Pa.) (LSB as Co-Lead
19   Counsel obtained a $6.75 billion-dollar settlement on behalf of consumers who ingested Fen
     Phen); In re The Exxon Valdez, No. 89-00095 (D. Alaska) (LSB as a member of the Trial and
20   Discovery Committee represented fishermen, native corporations, native villages, native claims
     and business claims in this mass tort.); In re Chinese-Manufactured Drywall Prod. Liab. Litig.,
21   MDL No. 2047 (E.D. La.) (LSB as Lead Counsel obtained inter-related settlements involving
     various suppliers, builders, installers, insurers and manufacturers of Chinese drywall valued in
22
     excess of $1 billion dollars); In re Vioxx Prod. Liab. Litig., MDL No. 1657 (E.D. La.) (As a
23   member of the PSC and Plaintiffs’ Negotiating Committee, LSB was instrumental in achieving a
     $4.85 billion-dollar settlement on behalf of consumers who ingested Vioxx); In re Air Cargo
24   Shipping Servs. Antitrust Litig., MDL No. 1775 (E.D. N.Y.) (As Co-Lead Counsel in the decade
     long air cargo antitrust litigation LSB obtained 28 inter-related settlements against air cargo
25   service providers totaling $1.2 billion dollars); Galanti, et al. v. The Goodyear Tire and Rubber
26   Co. (“Entran II”), Civil Action No.: 03-209 (D.N.J.) (As a member of the Executive Committee
     LSB was instrumental in negotiating and achieving the creation of a common fund in the amount
27   of $344,000,000); and In re NFL Players Concussion Injury Litig, MDL No. 2323 (E.D. Pa.)
     (LSB as Subclass Counsel working along with Lead Counsel obtained an uncapped settlement
28   valued in excess of $1 billion dollars on behalf of Retired NFL football players).

                                                                            Case No., 19-MD-02913 (WHO)
